E-FILED
                                                                   TARRANT COUNTY, TEXAS
                                                                   12/1/2015 9:00:44 PM
                                                                   MARY LOUISE GARCIA
                                                                   COUNTY CLERK
                                                                   BY: M.W. B.
                        Cause No. 2015-004508-1

Jimmy Ray Matthews, Jr. and                                            In the
                                                                      FILED  IN
Nicholas Matthews,                                             2nd COURT OF APPEALS
                                                                FORT WORTH, TEXAS
plaintiﬀs
                                                               12/7/2015 5:07:30 PM
v.                                              County   Court at Law  No.SPISAK
                                                                    DEBRA    1
                                                                       Clerk
Marta Carrejo Martinez and all
occupants,                                          Tarrant County, Texas
defendants



                             Notice of Appeal

Comes now Defendant and files this Notice of Appeal in the above-cap-

tioned cause giving her notice of her intent to appeal the judgment rendered

against her in this cause to the Second (Fort Worth) Court of Appeals.


                                         Respectfully submitted,


                                         /s Leigh W. Davis____________
                                         (Mr.) Leigh W. Davis
                                         1901 Central Dr.
                                         Suite 708 LB 57
                                         Bedford, TX 76021
                                         Tel: 817.868.9500
                                         Fax: 817.887.2401
                                         State Bar No. 24029505
                                         leighwdavis@gmail.com




Notice of Appeal
Page 1 of 2
                             Certificate of Service

I certify that on December 1, 2015, a copy of this document was served on

all counsel of record in this case by electronic mail service through the elec-

tronic case filing system.


/s/ Leigh W. Davis____________
(Mr.) Leigh W. Davis




Notice of Appeal
Page 2 of 2